DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (U.S. Publication No. 2018/0102311).
Regarding claim 1, Shih teaches a package comprising:
an encapsulation layer (Fig. 14, encapsulation layer 550, not specifically labeled in Fig. 14, but labeled in Fig. 13);
an interposer chiplet (100) embedded within the encapsulation layer (see Fig .14);

a redistribution layer (RDL) (900) spanning over a first side (top side in Fig. 14) of the encapsulation layer;
a first component (11) and a second component (12) mounted on a first side (top side) of the RDL opposite the encapsulation layer (see Fig. 14);
wherein a first plurality of terminals (111/112) of the first and second components are in electrical connection with the plurality of conductive pillars (see Fig. 14) and a second plurality of terminals of first and second components (also labeled 111/121) are in electrical connection with the interposer chiplet through an arrangement of a plurality of interconnects (not specifically labeled, but metal layers 914 have via interconnects, see paragraph [0047]) extending through the RDL (see Fig. 14, metal layer interconnect 914 extends through RDL 900), each interconnect including a plurality of overlapping stacked vias or offset vias (see Fig. 14 and paragraph [0047], vias 914 extend through the RDL 900, and would either be overlapping or offset because these are the only two options for via formation in the RDL).

Regarding claim 1, Shih teaches the package of claim 1, wherein the RDL comprises a first area of fan out interconnect routing interconnected with the plurality of conductive pillars (see Fig. 14).

Regarding claim 3, Shih teaches the package of claim 2, further comprising a plurality of contact pads (918) on the first side (top side) of the RDL, wherein the first and second components are bonded to the plurality of contact pads (see Fig. 14).

Regarding claim 4, Shih teaches the package of claim 3, further comprising a first plurality of conductive bumps (111/121) connecting the first and second components to the fan out interconnect 

Regarding claim 7, Shih teaches the package of claim 1, wherein the first component is selected from the group consisting of a first die and a first package (die, paragraph [0051]), and the second component is selected from the group consisting of a second die and a second package (die, paragraph [0051]).

Regarding claim 8, Shih teaches the package of claim 1, wherein the interposer chiplet interconnects the first and second components (see Fig. 14).

Regarding claim 10, Shih teaches the package of claim 1, further comprising a back side RDL (Fig. 14, backside RDL 700) on the encapsulation layer opposite the RDL (see Fig. 14).

Regarding claim 11, Shih teaches the package of claim 10, wherein the back side RDL includes redistribution lines connected to the plurality of conductive pillars (see Fig. 14).

Regarding claim 12, Shih teaches the package of claim 11, wherein the back side RDL includes a plurality of under bump metallurgy (UBM) pads (paragraph [0045]).

Regarding claim 13, Shih teaches the package of claim 12, further comprising a plurality of back side conductive bumps (810) on the plurality of UBM pads.

Regarding claim 14, Shih teaches a method of forming a package comprising:
forming a plurality of conductive pillars (Fig. 6, pillars 510) on a carrier substrate (300);
attaching an interposer chiplet (Fig. 7, chip 100) to the carrier substrate adjacent the plurality of conductive pillars (Fig. 7);
encapsulating the interposer chiplet and the plurality of conductive pillars within an encapsulation layer (Fig. 8, encapsulant 550);
forming a redistribution layer (RDL) (Fig. 12, RDL 900) over and in electrical contact with the encapsulated interposer chiplet (Fig. 12) and the plurality of conductive pillars (Fig. 12), wherein forming the RDL comprises forming a first area of fan out interconnect routing interconnected with the plurality of conductive pillars (outer portion, Fig. 12), and an arrangement of a plurality of interconnects (vias not specifically labeled, but metal layers 914 have via interconnects, see paragraph [0047] and Fig. 14) extending through the RDL (see Fig. 14, metal layer interconnect 914 extends through RDL 900), each interconnect including a plurality of overlapping stacked vias or offset vias (see Fig. 14 and paragraph [0047], vias 914 extend through the RDL 900, and would either be overlapping or offset because these are the only two options for via formation in the RDL) interconnected with the interposer chiplet (see Fig. 12);
mounting a first component (11) and a second component (12) on the RDL and in electrical connection with the first area of fan out interconnect routing (see Fig. 13) and the arrangement of stacked vias or offset vias (see Fig. 13); and
removing the carrier substrate (Fig. 11).

Regarding claim 15, Shih teaches the method of claim 14, wherein encapsulating the interposer chiplet and the plurality of conductive pillars comprises depositing a molding compound (Fig. 8), and 

Regarding claim 17, Shih teaches the method of claim 14, wherein the first component is selected from the group consisting of a first die and a first package (die 11), and the second component is selected from the group consisting of a second die and a second package (die 12).

Regarding claim 18, Shih teaches the method of claim 14, wherein mounting the first component and the second component on the RDL comprises mounting the first component and the second component with a first plurality of conductive bumps connecting the first and second components to the fan out interconnect routing of the RDL (see Fig. 14), and a second plurality of conductive bumps connecting the first and second components to the arrangement of stacked vias or offset vias extending through the RDL (see Fig. 14 and paragraph [0047]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Yu et al. (U.S. Publication no. 2017/0263518)
Regarding claim 5, Shih teaches the package of claim 4, wherein the first plurality of conductive bumps has a larger pitch than the second plurality of conductive bumps (paragraph [0027]).
Shih teaches that the chip has a fine pitch, but does not specifically teach that it is finer than the pillars.  However, Yu teaches a similar package in which the pitch of the connections to the dies is smaller than the pitch of the connections to the pillars (see paragraph [0022]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pitch of the dies could have been higher than the pitch of the pillars because the dies have a very high connection density, which would be expensive or impractical to replicate in conductive pillars.

Regarding claim 9, Shih teaches the package of claim 8, wherein:
the RDL comprises a first area of fan out interconnect routing interconnected with the plurality of conductive pillars (see Fig. 14, outer edges), and
the interposer chiplet includes interposer routing characterized by a finer pitch than the first area of fan out interconnect routing (see paragraph [0027]).
Although Shih teaches that the pitch of the chip is fine, Shih does not specifically teach that it is finer than the pillar area.  However, Yu teaches a similar package in which the pitch of the connections to the dies is smaller than the pitch of the connections to the pillars (see paragraph [0022]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pitch of the dies could have been higher than the pitch of the pillars because the dies have a very high connection density, which would be expensive or impractical to replicate in conductive pillars.

Regarding claim 16, Shih teaches the method of claim 14, wherein the interposer chiplet includes interposer routing characterized by a finer pitch than the first area of fan out interconnect routing (paragraph [0027]).
Shih teaches that the chip has a fine pitch, but does not specifically teach that it is finer than the pillars.  However, Yu teaches a similar package in which the pitch of the connections to the dies is smaller than the pitch of the connections to the pillars (see paragraph [0022]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pitch of the dies could have been higher than the pitch of the pillars because the dies have a very high connection density, which would be expensive or impractical to replicate in conductive pillars.

Regarding claim 19, Shih teaches the method of claim 18, wherein the first plurality of conductive bumps has a larger pitch than the second plurality of conductive bumps (paragraph [0027]).
Shih teaches that the chip has a fine pitch, but does not specifically teach that it is finer than the pillars.  However, Yu teaches a similar package in which the pitch of the connections to the dies is smaller than the pitch of the connections to the pillars (see paragraph [0022]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pitch of the dies could have been higher than the pitch of the pillars because the dies have a very high connection density, which would be expensive or impractical to replicate in conductive pillars.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Yu, further in view of Qian (U.S. Publication No. 2014/0117552).
Regarding claim 6, Shih in view of Yu teaches the package of claim 5, but does not specifically teach wherein the second plurality of conductive bumps are smaller than the first plurality of conductive bumps.
However, Qian teaches a similar package in which a chip pitch is smaller than a pillar pitch (see Fig. 5A), and the resulting bumps of the small-pitch chip connections are smaller than the large pitch pillar connections (see Fig 5A).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bumps of the small pitch chip connections would be smaller because they would necessarily be small in order to accommodate the fine pitch, and the bumps of the larger pitch pillar connections would be larger because it would be more cost effective to not require the fine precision that small pitch bumps require unless necessary.

Regarding claim 20, Shih in view of Yu teaches the method of claim 19, but does not specifically teach wherein the second plurality of conductive bumps are smaller than the first plurality of conductive bumps.
However, Qian teaches a similar package in which a chip pitch is smaller than a pillar pitch (see Fig. 5A), and the resulting bumps of the small-pitch chip connections are smaller than the large pitch pillar connections (see Fig 5A).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bumps of the small pitch chip connections would be smaller because they would necessarily be small in order to accommodate the fine pitch, and the bumps of the larger pitch pillar connections would be larger because it would be more cost effective to not require the fine precision that small pitch bumps require unless necessary.

Response to Arguments
3/16/2022 have been fully considered but they are not persuasive. Applicant argues that Shih does not teach the interconnect stacked vias extending through the RDL.  However, as discussed above, the RDL can have several layers, each of which contains a layer of vias.  These stacked layers therefore result in stacked vias, which are either overlapping or offset, and which form an interconnection from one side of the RDL to the other side of the RDL.  The amended claims as presented to not sufficiently distinguish from the vias naturally formed in the RDL, and a separate, homogeneous interconnect as discussed in the interview of 3/15/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896